Citation Nr: 1011905	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  03-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for varicose veins of the 
left leg.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to June 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

When this case was previously before the Board in December 
2008, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's varicose veins of the left leg are 
etiologically related to service.


CONCLUSION OF LAW

Varicose veins of the left leg were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence of record 
is sufficient to establish her entitlement to service 
connection for her claimed left leg disability.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she is entitled to service 
connection for varicose veins of the left leg, as she 
believes that this condition originated during her active 
duty service.  

The Veteran's service treatment records contain her report of 
medical history upon entry into service, where it was noted 
that the Veteran was hospitalized for thrombophlebitis at the 
age of 12, but that she experience no sequelae of this 
condition up until that time.  The Veteran also submitted a 
report from the Gulf Coast Community Hospital from 1981 
confirming treatment of this condition.  However, no evidence 
of varicose veins of the left leg was found on the entrance 
examination.  Further service treatment records reflect that 
the Veteran was seen with left calf and thigh complaints 
during service.  Varicose veins were noted and treated with 
sclerotherapy injections in May 2000.

With respect to post-service medical records, during a March 
2006 VA examination, the Veteran complained of veins in her 
left leg.  A history of thrombophlebitis was noted.

The Veteran was afforded a VA examination in March 2009.  The 
examiner noted a history of deep vein thrombosis of the left 
leg at the age of 12.  The Veteran indicated that she may 
have had one non-prominent vein upon her entry into service, 
but she was not sure.  She noted that her veins became more 
prominent in service, and she received sclerotherapy in 1999.  
Following her discharge from service, the Veteran underwent a 
varicose vein stripping procedure in 2007.  An examination of 
the left leg revealed some spider veins on the medial and 
posterior aspect of the left thigh, as well as some varicose 
veins near the ankle and anterior of the leg.  Surgical marks 
from the stripping procedure were seen.  The examiner 
concluded by diagnosing the Veteran with varicose veins, 
status post vein stripping with residual veins.

The examiner also found that the Veteran's history of deep 
vein thrombosis gives her a propensity to develop varicose 
veins.  He elaborated that deep venous thrombosis can result 
in weakness in the walls of the veins and can damage the 
veins, making them more prone to developing varicose veins.  
Given that the Veteran has only developed veins in the left 
leg, where she experienced the thrombosis, and not the right 
leg, he concluded that the etiology of the Veteran's varicose 
veins had to do with thrombosis and not the Veteran's 
service.

Based on the foregoing evidence, the Board has determined 
that the Veteran is entitled to service connection for her 
varicose veins of the left leg.  From the Veteran's service 
treatment records, it is clear that the Veteran experienced 
varicose veins in service for which she underwent 
sclerotherapy.  Moreover, post-service medical records 
establish that the Veteran still suffers from and receives 
treatment for the condition.  

The Board acknowledges the notation of the 2009 VA examiner 
that the Veteran may have had a vein upon her entrance in 
service.  However, the record does not substantiate this 
notation.  As discussed above, no pertinent abnormality was 
found on the service entrance examination.  Therefore, the 
Veteran is entitled to the presumption of soundness, and it 
has not been rebutted by clear and unmistakable evidence that 
she had a varicose vein condition prior to her entry into 
active duty service.  Accordingly, the Veteran is entitled to 
service connection for this disability.


ORDER

Entitlement to service connection for varicose veins of the 
left leg is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


